Citation Nr: 0215006	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-01 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  The veteran died in March 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the benefits 
sought on appeal.  

The Board notes that the appellant and the veteran were 
divorced in 1990, but is nonetheless proceeding with her 
claim because her claim was filed on behalf of the veteran's 
two minor children.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
March 1995 due to acute intoxication with opiates.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The medical evidence does not demonstrate that the 
veteran had a psychiatric disorder at the time of his death, 
which was causally or etiologically related to the veteran's 
military service.


CONCLUSIONS OF LAW

1. The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.301, 3.302, 3.303, 3.304, 3.307, 3.309, 3.312 
(2001).

2.  The appellant is not eligible for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. §§ 3501, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim that the 
veteran's death is related to his active service.  
Specifically, the appellant maintains that the veteran was 
exposed to traumatic events during his service, and that he 
had post-traumatic stress disorder (PTSD) as a result of this 
exposure, which caused him to abuse drugs and alcohol, 
leading to his death.  

The Board observes that the veteran had claims for service 
connection for post-traumatic stress disorder and non-
service-connected pension pending at the time of his death.  
However, the veteran died during the pendency of his appeal.  
As a matter of law, veterans' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Board also 
notes that the appellant's current claim for service 
connection for cause of death is separate and distinct from 
the veteran's previous claims.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decision, statement of the case, and supplemental 
statements of the case issued in connection with the 
appellant's appeal, as well as additional correspondence to 
the appellant, have notified her of the evidence considered, 
the pertinent laws and regulations, and the reason that her 
claim was denied.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, VA 
medical records, and the veteran's death certificate and 
autopsy report are of record.  In addition, the appellant was 
afforded a hearing at the RO in May 1999 and a hearing before 
the undersigned Board member in June 2002.  The appellant and 
her representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

The veteran had active military service from November 1965 to 
November 1968, including a year of foreign service in 
Vietnam.  Service records indicate that the veteran's 
military occupational specialty was as a cook and that he had 
an honorable discharge.  According to the veteran's death 
certificate, he died in March 1995 as a result of acute 
intoxication with opiates.  Another significant condition 
contributing to the veteran's death, but not related the 
underlying cause of death was noted as obesity.  The death 
certificate also noted that the veteran's death occurred due 
to acute and chronic substance abuse.  In addition, the 
autopsy report indicated that the manner of the veteran's 
death was accidental.  During the veteran's lifetime, service 
connection had not been established for any disabilities.

Service medical records are negative for any complaints, 
treatment or diagnosis  of a psychiatric disorder.  The 
veteran's October 1968 Report of Medical History for purposes 
of separation indicates that the veteran denied depression, 
excessive worry, trouble sleeping, nervous trouble, and loss 
of memory.  He also denied having a drug or alcohol problem.  
Likewise, his contemporaneous Report of Medical Examination 
shows that the veteran's psychiatric examination was normal.  

Additional relevant records include the veteran's VA medical 
records, a statement from the veteran's first ex-wife, and 
the appellant's testimony.

VA medical records dated May 1988 to July 1988 show that the 
veteran was treated for drug and alcohol abuse.  According to 
a May 1988 Outpatient Addiction Treatment Unit Assessment and 
Treatment Plan, the veteran complained of "20 [years] of 
drug use" and reported cocaine abuse, alcohol abuse, and 
marijuana abuse.  He was hospitalized from May to June 1988.  
The discharge summary indicated that the veteran reported 
that he started smoking marijuana in 1967, started drinking 
heavily in 1979, used intravenous heroin from 1968 to 1972, 
and began using cocaine in about 1986.   The diagnoses were 
drug dependence (cocaine, alcohol, and marijuana), 
hypertension, obesity, history of chronic back pain, and mild 
organic brain syndrome.  

A March 1990 VA psychiatric examination report indicates that 
the veteran reported that he saw active combat when he served 
in Vietnam and that he did not have a prior history of drug 
or alcohol abuse or a history of psychiatric illness prior to 
his military service.  He also reported drug use while he was 
in service, and that he used heroin, drugs, and alcohol after 
his service.  He related that he still abused alcohol, but 
had discontinued abusing drugs.  He complained of nightmares, 
social isolation, anxiety, recollections of Vietnam, and 
irritability.  Mental status examination showed that the 
veteran was alert and oriented with an intact memory.  There 
was no evidence of a suicidal plan or homicidal perceptions.  
He was sad, and anxious.  The examining provider opined that 
the veteran had PTSD symptoms and alcohol abuse. 

VA medical records dated February 1991 to March 1991 state 
that the veteran was diagnosed with PTSD, adjustment disorder 
with depressed mood, alcohol dependence, and cocaine abuse, 
as well as hypertension.  According to the discharge summary, 
the veteran reported a history of PTSD, substance abuse, and 
alcoholism.  He complained of depression, and related that he 
was unemployed and homeless.  He also reported a history of 
drug addiction for 27 years and alcohol abuse for 12 years, 
as well as suicidal and homicidal feelings.  The examining 
provider noted that his "'depression' cleared relatively 
quickly, without psycho-pharmacological treatment."

VA medical records dated September 1992 to October 1992 note 
that the veteran was hospitalized in September 1992 for 
cocaine and alcohol abuse, as well as morbid obesity, 
hypertension, and hepatitis C virus reactivity.  The 
discharge summary indicates that the veteran was abstinent 
from alcohol and illegal drugs while hospitalized.  
Examination showed that the veteran was polite, but self-
absorbed, and was not concerned with program obligations.  He 
reported that he was unemployed and homeless.  He failed to 
complete the program.

The veteran was hospitalized for VA treatment again from July 
1993 to September 1993.  According to the discharge summary, 
the veteran was diagnosed with chronic PTSD, history of drug 
and alcohol abuse, and an eating disorder.  Psychosocial 
stressors were noted as being the result of past combat 
experience and a Global Assessment of Functioning (GAF) score 
of 41 was assigned.  The veteran complained of nightmares, a 
history of depression, sleep impairment, mood swings, social 
isolation, flashbacks, hyperstartle reactions, problems with 
authority figures, and decreased self-esteem.  He also 
reported drug and alcohol abuse since age 19 and smoking for 
twenty years.  He related that he was discharged due to 
insubordination and for drawing a knife on a sergeant, and 
that he served as a "mortarman."  He also related that he 
was arrested several times following his service.  Prior 
hospitalizations for detoxification, depression, and PTSD 
were reported.  Mental status examination showed that the 
veteran had good eye contact, coherent and relevant speech, 
euthymic mood, appropriate affect, and fair insight and 
judgment.  There was no evidence of a thought disorder or 
symptoms of a psychosis.  There was also no evidence of 
suicidal or homicidal ideation.  He was admitted to the PTSD 
program and treated for his physical disabilities.

A January 1994 psychosocial assessment shows that the veteran 
was diagnosed by a social worker as having met the criteria 
for PTSD on the basis that the veteran reported flashbacks 
and nightmares, feelings of guilt, social isolation, 
conflicts with those in authority, and poor self-esteem.  The 
social worker noted that the veteran reported that he used 
drugs to numb himself and that he engaged in high-risk 
behavior.   The veteran also reported that he had worked 
guard duty while in Vietnam, in addition to duties as a cook, 
and that he felt guilty when he left Vietnam.  He related 
that he started drinking heavily and using drugs after he 
left Vietnam, but before his discharge from service, and that 
following his service, he sold drugs and bought guns.  The 
veteran also reported a 1988 diagnosis of PTSD and a prior 
history of drug treatment.

A February 1994 discharge summary noted that the veteran had 
been diagnosed with PTSD and polydrug abuse.

A discharge summary for September 1993 to April 1994 shows 
that the veteran was diagnosed with PTSD and other medical 
problems, including diabetes, hypertension, sleep apnea, 
varicose veins, and obesity.  A history of polydrug 
dependence was noted.  The provider also noted that the 
veteran failed to comply with his treatment regimen and was 
given an irregular discharge.

According to a July 1994 VA PTSD examination provided to the 
veteran, the veteran reported Vietnam service, and that he 
"had to pull guard duty, even though [he] was designated as 
a cook."  He also reported that he was charged with 
insubordination while in the service.  He denied any problems 
before he entered the service.  The veteran complained of 
nervousness, social isolation, irritability, mood swings, 
occasional depression, and nightmares.  He denied startle 
reactions and suicidal and homicidal ideation.  Examination 
was negative for depression and acute distress.  The veteran 
was anxious and tense, but otherwise oriented and alert.  
There was no evidence of hallucinations or delusions.  His 
concentration and attention were impaired, and the veteran 
could not do routine mental calculations.  His memory was 
only slightly impaired.  His thought process and speech was 
normal and logical. The diagnosis was generalized anxiety 
disorder.  The examiner noted that the veteran had problems 
with chronic generalized anxiety disorder, based on the 
veteran's history of drug and alcohol abuse and opined that 
the veteran's symptomatology did not justify a diagnosis of 
PTSD.

In April 1999, the veteran's first wife submitted a statement 
on the appellant's behalf, which indicates that she knew the 
veteran both before and after his service, and that she felt 
that the veteran changed after his service in Vietnam.  She 
stated that the veteran was "crazy, depressed, abusive, and 
suicidal" when he came home from Vietnam, but that he was 
kind, happy, and loving before his service.  She also stated 
that the veteran had nightmares and socially isolated himself 
after his service.

In May 1999, the appellant was afforded a hearing before the 
RO.  According to the transcript, the appellant testified 
that she met the veteran after his service in Vietnam.  She 
also testified that the veteran always carried a gun, could 
not hold a job while they were married, and had been arrested 
due to abusive language, guns, and drugs.  The appellant 
stated that the veteran was verbally and physically abusive 
to her and their three children.  She also stated that the 
veteran had nightmares, was irritable, and was suicidal.  She 
testified that she left him after a confrontation in which 
the veteran pushed her out a window, and then chased her and 
their children with a gun and knife.  She stated that she 
reported him to the police and went to her parents' house.  
She reported that she spoke to him, but did not see him again 
after that incident, because he had threatened her and their 
children, as well as threatened to commit suicide.  She also 
reported that the veteran was arrested at least nine or ten 
times for violence against others.  The appellant also 
testified that she felt that the veteran's death should be 
service-connected because he was in "an aggravated state" 
and "self-medicating himself" with drugs to "find comfort" 
from his PTSD.  She stated that the veteran's overdose of 
drugs was intentional, as a result of his PTSD.

The appellant was afforded a second hearing before the 
undersigned Board member in June 2002.  According to the 
transcript, the appellant testified that she felt that the 
veteran should have been service-connected for PTSD, and that 
the veteran's death from a drug overdose was a suicide as a 
result of his PTSD.  She also testified that the veteran was 
physically and verbally abusive, and that he had nightmares. 
The appellant related that she and the veteran were married 
in 1978, after dating for two years, and divorced in 1990, 
after having three children.  In addition, she stated that 
she had the veteran arrested after a confrontation in which 
he chased her and their children, and that she went to his 
uncle's house to get away from him.

I.  Entitlement to service connection for the cause of the 
veteran's death

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).   It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c)(1).  Medical evidence 
is required to establish a causal connection between service 
or a disability of service origin and the veteran's death.  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Pursuant to 38 U. S.C.A. § 1110, "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See 
38 U.S.C.A. § 1110.  Willful misconduct is defined as "an 
act involving conscious wrongdoing or known prohibited 
action."  See 38 C.F.R. § 3.1(n).  Alcohol use is considered 
willful misconduct where one deliberately drinks a beverage 
to enjoy its intoxicating effects, and intoxication results 
proximately and immediately in disability or death.  See 
38 C.F.R. § 3.301(c)(2).  Similarly, the progressive and 
frequent use of drugs to the point of addiction is considered 
willful misconduct.  Where drugs are used to experience their 
effects, and the effects result proximately and immediately 
in disability or death, the disability or death is considered 
the result of willful misconduct.  See 38 C.F.R. 
§ 3.301(c)(3).

Suicide is considered willful misconduct where the act of 
self-destruction is intentional.  See 38 C.F.R. § 3.302(a).  
A mentally unsound person is considered unable to form intent 
where he or she does not realize the consequences of an act 
or is unable to resist an impulse.  See 38 C.F.R. 
§ 3.302(b)(1).  The act of suicide or attempted suicide is 
evidence of mental unsoundness, except where the evidence 
shows a reasonable adequate motive for the suicide.  See 
38 C.F.R. § 3.302(b)(2).  A determination as to whether a 
person is mentally unsound at the time of a suicide is based 
on all available lay and medical evidence pertaining to one's 
mental condition at the time of the suicide.  See 38 C.F.R. 
§ 3.302(b).  

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against a claim for service connection for the cause of the 
veteran's death.  The Board acknowledges the appellant's 
contention that the veteran had PTSD at the time of his 
death, but notes that the veteran's June 1994 VA examination 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  Likewise, the veteran's previous 
diagnoses of PTSD, received while in treatment for his drug 
and alcohol abuse, appear to have been based on the history 
as reported by the veteran and not a verified stressor.  See 
Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  In 
the present case, while the Board does not doubt the 
sincerity of the appellant's beliefs that the veteran's death 
may have been due to his experiences in service, there is 
simply no probative medical evidence of record to support 
this contention.  While the appellant and her representative 
indicate that the veteran drank and used drugs to self-
medicate his mental disorder, this evidence is insufficient 
to prove that the veteran's mental disorder was due to his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay witnesses are not competent to offer evidence of 
medical causation, as it requires medical expertise).  
Likewise, while the statement by the veteran's ex-wife 
indicates that the veteran was depressed and suicidal when he 
returned from his service, it is insufficient to establish 
service connection absent competent medical evidence that the 
veteran's mental disorder was incurred during service.  See 
id.  In the present case, while the Board does not doubt the 
sincerity of the appellant's beliefs that the veteran's death 
may have been partly due to his experiences in service, there 
is simply no probative medical evidence of record to support 
this contention.

In summary, the veteran was not service-connected for a 
psychiatric disorder during his lifetime.  Although the 
veteran received treatment for his drug and alcohol abuse and 
was diagnosed with a generalized anxiety disorder as well as 
PTSD, there is no probative medical evidence linking any 
possible psychiatric diagnosis at the time of his death to 
his active military service.  His death certificate clearly 
shows that he died due to acute intoxication with opiates as 
a result of acute and chronic substance abuse, which is 
considered willful misconduct.  In this regard, the Board 
observes that the veteran had a long history of drug and 
alcohol abuse, and that he repeatedly refused to comply with 
treatment regimens for his substance abuse problem.  
Moreover, the autopsy report indicated that the veteran's 
death was an accidental overdose, and not a suicide.  As 
such, the veteran's use of drugs and alcohol was considered 
intentional and for their intoxicating effects.  Therefore, 
the veteran could not be considered mentally unsound at the 
time of his death and his death is considered to be due to 
willful misconduct.  See 38 C.F.R. § 3.302(b). 

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied. 

II. Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

As stated earlier, the appellant also claims entitlement to 
Chapter 35 benefits.

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who was permanently and totally disabled due to 
a service-connected disability at the time of the veteran's 
death, who died in service, or who died of a service-
connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  
In this case, service connection has not been established for 
the cause of the veteran's death, and the veteran was not 
permanently and totally disabled due to any service-connected 
disabilities at the time of his death. Therefore, the 
appellant lacks basic eligibility for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  The appellant's claim is thus 
without legal merit and must be denied on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

